DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The office acknowledges the receipt of applicants’ response to the restriction requirement dated 12/02/2021.
The cited reference is included in the IDS; therefore, no PTO-892 is attached.

Elected Species


    PNG
    media_image1.png
    892
    655
    media_image1.png
    Greyscale

Results from Elected Species Search
A search of the prior art did not show the elected species. Under MPEP 803.02, the search was expanded to find an examinable species. No examinable species were found; therefore, the restriction requirement is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1 and the display of claim 20.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Park (US 2018/0122870) teaches an organic light-emitting device, including: a substrate including a blue sub-pixel, a green sub-pixel, and a red sub-pixel, each blue sub-pixel, green sub-pixel, and red sub-pixel respectively including an anode, a first common layer, a second common layer, and a cathode, in the blue sub-pixel, a blue light-emitting layer between the first common layer and the second common layer, in the green sub-pixel, a green light-emitting layer between the first common layer and the second common layer, and in the red sub-pixel, a red light-emitting layer between the first common layer and the second common layer, wherein HOMO energy levels of the blue, green, and red light-emitting layers are each lower than a HOMO energy level of the first common layer, and wherein the HOMO energy level of the green light-emitting layer is 0.2 eV or more higher than the HOMO energy level of the blue light-emitting layer (abstract).

Park fails to teach, suggest or offer guidance that would render it obvious to modify the device to arrive at the limitations of independent claim 1.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786